Exhibit 10.1

AMENDMENT TO LEASE

THIS AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of the
31st day of March, 2006, by and between CALLOWHILL MANAGEMENT, INC., a
Pennsylvania corporation, successor in interest to BROAD AND NOBLE ASSOCIATES,
INC., a Pennsylvania corporation, as managing agent for 440 East 62nd Street
Company, a Pennsylvania limited partnership, having its principal office at 401
North Broad Street, Philadelphia, Pennsylvania 19108 (collectively, “Landlord”)
and SUNGARD AVAILABILITY SERVICES LP (formerly known as SunGard Recovery
Services LP), successor in interest to SunGard Services Company and SunGard
Recovery Services Inc., having its principal office at 680 East Swedesford Road,
Wayne, Pennsylvania 19087 (“Tenant”).

WITNESSETH:

A. WHEREAS, Landlord and Tenant have entered into that certain Agreement of
Lease dated September 1, 1986 (the “1986 Lease”) for, inter alia, certain space
on the Mezzanine floor (the “Mezzanine Floor Space”) of that certain building
located at and known as 401 North Broad Street, Philadelphia, Pennsylvania (the
“Building”); and

B. WHEREAS, Landlord and Tenant have entered into that certain Agreement of
Lease dated April 12, 1984 (the “1984 Lease”) for, inter alia, certain space on
the Sixth (6th) floor (the “Sixth Floor Space”) of the Building; and

C. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Lease dated October 1989 (the “1989 Lease Amendment”) for, inter alia, certain
space on the seventh (7th) floor (the “Initial Seventh Floor Space”) of the
Building; and

D. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Lease dated September 30, 1991 (the “1991 Lease Amendment”) for, inter alia,
certain other space on the seventh (7th) floor (the “Seventh Floor First
Expansion Space”) of the Building; and

E. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Lease dated November 19, 1992 (the “1992 Lease Amendment”) for, inter alia,
certain other space on the seventh (7th) floor (individually, hereinafter called
the “Seventh Floor Second Expansion Space” “Seventh Floor Third Expansion Space”
and the “All Remaining Seventh Floor Space” and collectively, the Initial
Seventh Floor Space, the Seventh Floor First Expansion Space, the Seventh Floor
Second Expansion Space, the Seventh Floor Third Expansion Space and the All
Remaining Seventh Floor Space are hereinafter called the “Seventh Floor Space”)
of the Building; and

F. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Lease dated November 22, 1996 (the “1996 (November) Lease Amendment”) for, inter
alia, certain space on the eighth (8th) floor (the “Initial Eighth Floor Space”)
of the Building; and

G. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Lease dated December 23, 1996 (the “1996 (December) Lease Amendment”) for, inter
alia, certain other space on the eighth (8th) floor (individually, hereinafter
called the “Eighth Floor First Expansion Space” and the “Eighth Floor Second
Expansion Space” and collectively, the Initial Eighth Floor Space, the Eighth
Floor First Expansion Space and the Eighth Floor Second Expansion Space are
hereinafter called “Eighth Floor Space”), of the Building; and

H. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Lease dated as of March 1997 (the “1997 Lease Amendment”) for, inter alia,
certain space on the tenth (10th)



--------------------------------------------------------------------------------

floor (the “Tenth Floor First Expansion Space” and the “Tenth Floor Second
Expansion Space”) of the Building; and

I. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Leases dated as of June 9, 1999 (the “1999 Lease Amendment”) for, inter alia,
certain space on the tenth (10th) floor and the mezzanine floor of the Building,
the exclusive use of the transformer located on the tenth (10th) floor of the
Building and the removal by Landlord of asbestos and lead (individually,
hereinafter called the “Tenth Floor Third Expansion Space” and the “Mezzanine
Expansion Space” and collectively, the Tenth Floor First Expansion Space, the
Tenth Floor Second Expansion Space, the Tenth Floor Third Expansion Space and
the Mezzanine Expansion Space are called the “Tenth Floor Space”); and

J. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Lease dated as of June 29, 2000, to provide, inter alia, certain space for
Tenant on the eleventh (11th) floor and the ninth (9th) floor of the Building,
certain rights to use certain areas of the fifth (5th) floor roof and the
eleventh (11th) floor roof (collectively, the “Eleventh Floor Space and the
Ninth Floor Space”), certain renewal options and certain repair, removal and
maintenance obligations on the part of Landlord, all as more fully set forth in
such amendment (the “2000 Lease Amendment”).

K. WHEREAS, Landlord and Tenant have entered into that certain Amendment to
Lease dated as of September 20, 2002 (the “2002 Lease Amendment”), to better
address the issues of capital expenditures and operating costs.

L. WHEREAS, Landlord and Tenant acknowledge that Tenant has had prior to the
date hereof and will continue to have access to and use of the roof above the
fifth floor of the Building (which is located adjacent to the sixth floor of the
Premises) (the “5th Floor Roof”) for the installation, repair and replacement of
Tenant’s HVAC equipment servicing the Premises (“HVAC Equipment”).

M. WHEREAS, Landlord and Tenant now desire to enter into this Amendment to
better address the maintenance, repair and replacement of the 5th Floor Roof
from this date forward and for Tenant to lease from Landlord: (i) an additional
1,112 rentable square feet of space on the first floor in the lobby of the
Building, as identified on Exhibit A attached hereto and made a part hereof (the
“1st Floor Lobby Space”); (ii) an additional 69,905 rentable square feet of
space on the mezzanine floor of the Building, as identified on Exhibit B
attached hereto and made a part hereof (the “Mezzanine Additional Space”), and
(iii) 946 rentable square feet of track level space as identified on Exhibit C
attached hereto and made a part hereof (the “Track Level Space”) upon the same
terms and conditions contained in the Lease, except as modified herein.

[For purposes hereof: (i) the 1986 Lease, the 1984 Lease, the 1989 Lease
Amendment, the 1991 Lease Amendment, the 1992 Lease Amendment, the 1996
(November) Lease Amendment, the 1996 (December) Lease Amendment, the 1997 Lease
Amendment, the 1999 Lease Amendment, the 2000 Lease Amendment, and the 2002
Lease Amendment and the terms and conditions of this Amendment to Lease,
together with all exhibits, riders, letter agreements, amendments and
modifications thereto are hereinafter collectively called the “Leases”, and
(ii) the Mezzanine Floor Space, the Sixth Floor Space, the Seventh Floor Space,
the Eighth Floor Space, the Tenth Floor Space, the Eleventh Floor Space and the
Ninth Floor Space, and all other areas used or occupied by Tenant pursuant to
and under the Leases are hereinafter collectively called the “Premises”.]

NOW, THEREFORE, for and in consideration for the sum of Ten and No/100 Dollars
($10.00), the foregoing premises and respective undertakings of the parties, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant, intending to be legally bound, hereby
agree as follows:

 

- 2 -



--------------------------------------------------------------------------------

1. Capitalized Terms. Each capitalized term used in this Amendment shall have
the meanings ascribed to it in the Leases unless such term is otherwise defined
in this Amendment.

2. Lease of Additional Space. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the 1st Floor Lobby Space, the Mezzanine Additional Space
and the Track Level Space. Landlord and Tenant acknowledge that the Mezzanine
Additional Space consists of: (i) approximately 30,000 rentable square feet
where structural repairs are not necessary prior to Tenant’s taking possession
of such space (the “First Mezzanine Additional Space”), and (ii) approximately
39,905 rentable square feet where Landlord, at Landlord’s sole cost and expense,
must make certain structural repairs in accordance with the provisions of
Paragraph 9 below (the “Second Mezzanine Additional Space”) prior to Tenant’s
taking possession of such space. The First Mezzanine Additional Space and the
Second Mezzanine Additional Space are each depicted on Exhibit D attached hereto
and made a part hereof.

3. Premises. The Lease is hereby amended to provide that the “Premises” shall,
as of the First Additional Space Commencement Date (as defined in Paragraph 4(a)
below), include (i) the 1st Floor Lobby Space, (ii) the First Mezzanine
Additional Space and (iii) the Track Level Space. The Lease is hereby, further
amended to provide that the “Premises” shall, as of the Second Additional Space
Commencement Date (as defined in Paragraph 4(b) below), also include the Second
Mezzanine Additional Space.

4. Term.

(a) Landlord and Tenant hereby agree that the lease term for the 1st Floor Lobby
Space, the Track Level Space and the First Mezzanine Additional Space shall
commence on April 1, 2006 (the “First Additional Space Commencement Date”), and
terminate as of June 30, 2010.

(b) Landlord and Tenant hereby agree that the lease term for the Second
Mezzanine Additional Space shall commence on June 1, 2006 (the “Second
Additional Space Commencement Date”), and terminate as of June 30, 2010,

5. Rent.

(a) Tenant shall pay rent for the 1st Floor Lobby Space, the Mezzanine
Additional Space and the Track Level Space in the amount of Thirteen and 25/100
Dollars ($13.25) per rentable square foot per annum in the manner provided for
in the Lease. As a result, the total rent for (i) the 1st Floor Lobby Space is
Fourteen Thousand Seven Hundred Thirty Four Dollars ($14,734.00) per annum
(i.e., $1,227,83 per month), (ii) the Mezzanine Additional Space is Nine Hundred
Twenty-Six Thousand Two Hundred Forty-One and 25/100 Dollars ($926,241.25) per
annum (i.e., $77,186.77 per month) [comprised of $397,500.00 per
annum/$33,125,00 per month for the First Mezzanine Additional Space and
$528,741.25 per annum/$44,061.77 per month for the Second Mezzanine Additional
Space], and (iii) the total annual rent for the Track Level Space is Twelve
Thousand Five Hundred Thirty-Four and 50/100 Dollars ($12,534.50) per annum
(i.e., $1,044.54 per month).

(b) Notwithstanding the foregoing, between the First Additional Space
Commencement Date and the Second Additional Space Commencement Date, Tenant
shall not be obligated to pay rent for the Second Mezzanine Additional Space and
as such, Tenant shall pay rent for the First Mezzanine Additional Space in the
amount of Three Hundred Ninety Seven Thousand Five Hundred Dollars ($397,500.00)
per annum (533,125.00 per month) during this period and rent. Tenant shall pay
Rent for the Track Level Space and the 1st Floor Lobby Space in accordance with
the terms of Paragraph 5(a) above as of the First Additional Space Commencement
Date.

 

- 3 -



--------------------------------------------------------------------------------

6. Base Year. The Base Year for Annual Operating Charges for the 1st Floor Lobby
Space and the Mezzanine Additional Space shall be calendar year 2006.

7. Percentage of Increases. The percentage of increases allocable to: (a) the
1st Floor Lobby Space will be Nine hundredths of a percent (0.09%), and (b) the
Mezzanine Additional Space will be Five and Four-tenths percent (5.4%).

8. Landlord’s Work.

(a) Landlord and Tenant hereby acknowledge that Landlord has completed the
following work prior to the date hereof: (i) demolition of the Mezzanine
Additional Space, (ii) demolition of the 1st Floor Lobby Space, (iii) repairs to
existing windows of the Building adjacent to the Mezzanine Additional Space; and
(iv) abatement of vinyl asbestos tiles in both the 1st Floor Lobby and the
Mezzanine Additional Space.

(b) Landlord hereby agrees to use commercially reasonable efforts to obtain all
permits and approvals required to perform, and that upon receipt thereof, agrees
to pursue promptly thereafter and on a diligent basis, the following work: (i) a
new main entrance stone portal to replace the existing entrance portal of white
marble and metal infill and signage, (ii) new mezzanine windows above the
entrance bay, (iii) exterior entrance lighting and upgraded finishes and
lighting to the front vestibule and lobby areas; and (iv) replacement and
relocation of the 24/7 Building Lobby Desk to the front of the main lobby
adjacent to the 1st Floor Lobby Space.

(c) Upon Landlord’s prior written consent which consent shall not be
unreasonably withheld, conditioned or delayed, Tenant may install, at Tenant’s
cost, on the exterior facade of the Building along North Broad Street, special
signage, reasonably acceptable to Landlord identifying Tenant as an occupant of
the Building.

9. Landlord’s Mezzanine Work. In addition to the work set forth in Paragraph 8
above, Landlord, at its sole cost and expense shall complete structural repairs
to the floors in the Second Mezzanine Additional Space such that the
Thornton-Tomasetti Group will provide Tenant a written certification in favor of
Tenant that such floors can withstand a load bearing 100 pounds per square foot
of floor surface (the “Engineer’s Certificate”). Landlord and Tenant acknowledge
that Landlord has caused such structural repairs to commence and that such
repairs shall be substantially completed ready for use and occupancy by Tenant
and the Thornton-Tomasetti Group shall deliver the Engineer’s Certificate no
later than June 1, 2006; provided, however, that the time for substantial
completion of the Second Mezzanine Additional Space shall be extended for
additional periods of time equal to the time lost by Landlord or Landlord’s
contractors, subcontractors or suppliers due to strikes or other labor troubles,
governmental restrictions and limitations, scarcity, unavailability or delays in
obtaining fuel, labor or materials, war or other national emergency, accidents,
floods, defective materials, fire damage or other casualties, weather
conditions, or any cause similar or dissimilar to the foregoing. All
construction shall be done in a good and workmanlike manner.

10. Early Access: Tenant’s Work.

(a) Prior to the First Additional Space Commencement Date and the Second
Additional Space Commencement Date respectively, Tenant shall have the right, at
its sole cost and expense, to complete certain improvements within the 1st Floor
Lobby Space and the Mezzanine Additional Space as identified on those certain
plans and specifications identified as Mezzanine Interior Renovations, prepared
by Ueland Junker McCauley Nicholson Architects dated April 22, 2005 and last
revised by Bulletin January 31, 2006 , as to which Tenant has already received
Landlord’s consent. Such

 

- 4 -



--------------------------------------------------------------------------------

improvements include, without limitation, a first floor lobby, a mezzanine
lobby, office space, centralized NOC area and additional parking,

11. 5th Floor Roof

(a) HVAC Equipment.

(i) Access to the East Lightwell of the 5th Floor Roof. Landlord agrees that
Tenant, or any of the designated representatives of Tenant, shall have 24-hour
access to the 5th Floor Roof for the purpose of installing, using, operating,
maintaining and repairing the HVAC Equipment.

(ii) Tenant’s Use of 5th Floor Roof. All work, installation, maintenance, repair
and operation of the HVAC Equipment shall comply with all applicable laws,
regulations and requirements of federal, state and county governments, and any
other public or quasi-public authority having jurisdiction over the 5th Floor
Roof and shall not violate the terms of the Roof Warranty, as hereinafter
defined.

(iii) Damage to 5th Floor Roof Caused by Tenant. Tenant, at its sole cost and
expense, shall repair any damage to the East lightwell portion of the 5th Floor
Roof not covered by the Roof Warranty and/or the Building attributable to
Tenant’s use of the east lightwell of the 5th Floor Roof including Tenant’s use,
operation, maintenance, repair or removal of the HVAC Equipment.

(iv) Restoration. At the end of the term of the Lease, Tenant shall have the
right, but not the obligation, to remove any or all of the HVAC Equipment and
Tenant agrees to repair any damage caused to the East lightwell portion of the
5th Floor Roof as a result of its decision to remove any such HVAC equipment,
ordinary wear and tear and damage by the elements excepted. If Tenant determines
not to remove any of the HVAC Equipment, such shall become the property of
Landlord.

(b) Tenant’s Agreement to Resurface the 5th Floor Roof. Landlord and Tenant
hereby confirm that, at Tenant’s direction, Landlord engaged Aetna Roofing
Corporation to repair and resurface the East lightwell portion of the 5th Floor
Roof, that such work was completed on August 19, 2005, that the Aetna Roofing
Corporation issued to Landlord a certain roof warranty effective as of
August 19, 2005, a copy of which is attached hereto as Exhibit E (the “Roof
Warranty”), and that Tenant has reimbursed Landlord for all or part of the cost
of such repairs and resurfacing in the amount of Three Hundred Twenty-Three
Thousand Two Hundred Ten Dollars ($323,210.00).

(c) Landlord’s Maintenance Obligations. Except as provided in Paragraphs 11
(a)(iii) and 11(b) above, Landlord is and shall be responsible for the
maintenance, repair and/or replacement of the east lightwell portion of the 5th
Floor Roof, including, without limitation, the obligation to clean any and all
drainage gutters. Landlord, and its agents or other representatives, shall be
authorized to enter the east lightwell portion of the 5th Floor Roof to examine,
inspect, repair, maintain and replace east lightwell portion of the 5th Floor
Roof and the Building and to make such alterations and/or repairs and in the
reasonable judgment of Landlord may be deemed necessary. Landlord shall use
commercially reasonable efforts not to unreasonably interfere with or alter the
HVAC Equipment, and shall promptly respond to all inquiries from Tenant. In
addition, Landlord shall maintain the fan/ventilation system serving the 5th
floor plenum area and shall be responsible for any water or condensation
build-up in or from that area. In addition, Landlord hereby agrees to diligently
perform all of its duties and obligations hereunder, including making a claim
under the Roof Warranty, upon Tenant’s notification of a problem with the east
lightwell portion of the 5th Floor Roof.

12. Exclusive Elevator Rights. Tenant is hereby granted: (a) the right to
install an elevator to run between the 1st Floor Lobby Space and the Mezzanine
Additional Space, (b) the exclusive access to

 

- 5 -



--------------------------------------------------------------------------------

and use of Elevator Nos. 3 and 4 and (c) the exclusive access to and use of
Freight Elevator Nos. 13 and 16. Landlord and Tenant shall cooperate so that
Elevator Nos. 3 and 4 and Freight Elevator Nos. 13 and 16 service Tenant’s the
Leased Premises as reasonably required by Tenant. Generally, the parties agree
to use commercially reasonable efforts to configure Elevator Nos. 3 and 4 and
Freight Elevator Nos. 13 and 16 such that such elevators: (i) will NOT access
the first floor of the Building except in emergency circumstances, and (ii) to
the extent possible will be key restricted to those floors where Tenant leases
the entire floor in the Building (i.e., the Mezzanine floor, the Sixth Floor,
the Seventh Floor, the Eighth Floor and the Eleventh Floor of the Building).
Tenant acknowledges and agrees that: (a) it will not have exclusive access of
Elevator Nos. 3 and 4 on the multi-tenanted floors, (b) Landlord will not key
restrict Elevators Nos. 3 and 4 on the multi-tenanted floors (c) Tenant will NOT
have access to Elevator Nos. 1 and 2 in the Building, and (d) to the extent that
Tenant’s exclusive use of Freight Elevator Nos. 13 and 16 causes material union
or labor problems at the Building, Tenant, at Tenant’s expense, agrees to hire a
union operator for such Freight Elevators.

13. Restoration. Tenant shall have no restoration obligations at the end of the
Term of the Lease.

14. Brokers. Landlord and Tenant each represent and warrant one to another that
neither of them has employed any broker, agent or finder in carrying on the
negotiations relating to this Amendment. Landlord shall indemnify and hold
Tenant harmless, and Tenant shall indemnify and hold Landlord harmless, from and
against any claim or claims for broker or other commission arising from or out
of any breach of the foregoing representation and warranty by the respective
indemnitors.

15. Change of Control. Landlord acknowledges and agrees that the transfer of
control of Tenant’s ultimate parent to a private equity consortium does not
require the consent of the Landlord.

16. Due Execution. The individual signing this Amendment on behalf of the Tenant
does hereby represent and warrant to Landlord that he/she has the full right,
power, capacity and authority to execute and deliver this Amendment as a binding
and valid obligation of the Tenant hereunder. The individual signing this
Amendment on behalf of the Landlord does hereby represent and warrant to Tenant
that he/she has the full right, power, capacity and authority to execute and
deliver this Amendment as a binding and valid obligation of the Landlord
hereunder.

17. Ratification. Except as expressly amended, modified or revised herein, the
Lease and all of its terms, provisions, covenants and agreements are hereby
ratified, confirmed and adopted for all purposes and in all respects.

18. Controlling Provisions. To the extent the provisions of this Amendment are
inconsistent with the provisions of the Lease, the provisions of this Amendment
shall control.

19. Entire Agreement. This Amendment constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and it supersedes
all prior oral or written agreements, commitments or understandings with respect
to the matters provided for herein.

20. Counterparts/Facsimile or Electronic Signatures. The parties agree that: (a)
this Amendment may be executed in several counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
and the same instruments, provided that each of the parties use due diligence to
deliver executed counterpart originals are delivered within five (5) business
days from the date hereof; and (b) original signatures transmitted via facsimile
or electronically shall be acceptable for purposes of executing this Amendment
provided that the parties use due diligence to deliver the executed counterpart
originals within five (5) business days from the date hereof.

 

- 6 -



--------------------------------------------------------------------------------

21. Governing Law. The Amendment shall be construed in accordance with the laws
of the Commonwealth of Pennsylvania and those laws shall prevail in the event of
any conflict of laws.

[Remainder of Page Intentionally Left Blank.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute, seal and deliver this Amendment to Lease, all as of
the day and year first written above.

 

   

LANDLORD:

     

CALLOWHILL MANAGEMENT INC.,

successor in interest to Broad and Noble Associates, Inc., a Pennsylvania
corporation, as agent for 440 East 62nd Street Company, as master landlord

Date executed: March 31, 2006      

By:

 

/s/ Allan Stillman

         

Allan Stillman, President

   

TENANT:

     

SUNGARD AVAILABILITY SERVICES L.P.,

a Pennsylvania limited partnership

Date executed: March 31, 2006      

By:

 

/s/ Paul D. Loveland, Jr.

         

Paul D. Loveland, Jr.

         

Assistant Controller

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT “A”

FIRST FLOOR LOBBY SPACE

Floor Plan Appears Here



--------------------------------------------------------------------------------

EXHIBIT “B”

MEZZANINE ADDITIONAL SPACE

Floor Plan Appears Here



--------------------------------------------------------------------------------

EXHIBIT “C”

TRACK LEVEL SPACE

Floor Plan Appears Here



--------------------------------------------------------------------------------

EXHIBIT “D”

FIRST ADDITIONAL MEZZANINE SPACE & SECOND ADDITIONAL MEZZANINE SPACE

Floor Plan Appears Here



--------------------------------------------------------------------------------

EXHIBIT “E”

ROOF WARRANTY, AETNA ROOFING CORPORATION

Warranty Appears Here